718 S.E.2d 159 (2011)
STATE
v.
Robert Lee Earl JOE.
No. 333PA11-1.
Supreme Court of North Carolina.
November 7, 2011.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Ann B. Peterson, for Joe, Robert Lee Earl.
Thomas J. Keith, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 4th of November 2011 by State of NC for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 7th of November 2011."
State of NC shall have up to and including the 17th day of December 2011 to file and serve his/her brief with this Court.